Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
Claim(s) 1-6 were previously pending and were rejected in the previous office action. Claim(s) 1 and 4-6 were amended. Claim 2 was cancelled. Claim 3 was left as previously/originally presented. Claim(s) 7-8 was newly added. Claim(s) 1 and 3-8 are currently pending and have been examined. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority filed in Japan on August, 21, 2018, under 35 U.S.C. 119 (a)-(d).

Information Disclosure
Statement The information disclosure statement (IDS) submitted on 02/11/2022, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) are being considered by the examiner.

Response to Arguments
Claim Rejections - 35 USC § 112
	Applicant’s arguments and amendments, see page 6 of Applicant’s Response, filed December, 14, 2021, with respect to the rejection under 35 U.S.C. 112(b) has been 

Claim Rejections - 35 USC § 101
	Applicant’s arguments and amendments, see page(s) 6-7, of Applicant’s Response, filed December 14, 2021, with respect to 35 USC § 101 rejection of Claim(s) 1 and 3-7 have been fully considered but they are not persuasive
	Applicant argues, on page(s) 6-7, that the amended Independent Claim(s) 1 and 5-6, do not fall within the revised Step 2A Prong Two framework. Examiner, respectively, disagrees with applicant. Similar to, Intellectual Ventures I LLC v. Capital One Bank, the court provided that merely “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer,” does not integrate a judicial exception into a practical application or provide an inventive concept. Here in this case, the judicial exception is not integrated into a practical application when efficiency and speed is improved when a route is modified to include multiple stops for delivery, which, provides the benefit of more packages being delivered on a given route because the controller helps facilitate the efficiency and speed of the delivery, however, merely appending generic computer functionality to lend speed or efficiency to the performance of an abstract concept doesn’t meaningfully limit the claim(s) thus as a whole applicant’s limitations merely describe how to generally “apply,” the concept(s) of an existing process of delivering packages to customers and modifying delivery routes/schedules to include customer orders, which, at best are mere instructions to apply the exception. Also, similar to, Affinity Labs v. DirecTv, the court found the use of a computer or other TLI Communications, the court found that gathering and analyzing information using conventional techniques and displaying those results are not sufficient to show an improvement to technology. Here, applicant’s claims are no different than TLI Communications as the claims merely gather delivery request for a first customer, which, will be used to determine cost information for delivering a first and second package and then determining delivery routes to the first and second customers, which, those delivery routes will be presented to the delivery driver thus merely gathering delivery information, determining cost information and delivery routes for those packages, and displaying delivery routes to the delivery driver is considered not sufficient to show an improvement. Therefore, applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
	Applicant’s arguments with respect to Claim(s) 1 and 3-8 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1 and 3-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim(s) 1 and 5-6 recites an entity that can determine a set of first packages and set of second packages. The entity will then determine a second user located within a predetermined area of the first user that hasn’t yet submitted a request and provide that second user with cost information for delivering a package to them while the driver is in the area. The entity will determine a cost for delivering the second set of packages based on the number of first packages. The entity will then generate a path that includes a first and second customer’s orders. Independent Claim(s) 1 and 5-6 as a whole recites limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: fundamental economic practices or principles, commercial interactions, and managing personal behavior or relationships or interactions between people. Claim(s) 1 and 5-6 recites “acquiring a number of first packages scheduled to be delivered by a vehicle that delivers packages to a predetermined area, at least one of the first packages to be delivered to a first user who already requested the at least one of the first packages” “setting a cost of delivering second packages by the vehicle on the basis of the number of first packages, the second packages being different from the first packages,” “providing information on the Claim(s) 1 and 5-6, are similar to an entity receiving a request for first delivery and determining a second delivery based on a second user being within a predetermined area. The entity will then set the cost for delivery the second set of packages, which, the entity will then provide that cost to the second user. The entity will provide the delivery driver with a route that includes both the first and second customers locations. The mere recitation of generic computer components (Claim 1: a controller and a user terminal; Claim 5: a user terminal; and Claim 6: a non-transitory storage medium, a computer, and a user terminal) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim(s) 1 and 5-6 recite(s) the above abstract idea(s).

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describe how to generally “apply,” the concept(s) of “acquiring,” “setting,” “providing,” “generating,” “modifying,” “providing," information in a computer environment. The limitations that amount to “apply it,” are as Claim 1: a controller and a user terminal; Claim 5: a user terminal; and Claim 6: a non-transitory storage medium, a computer, and a user terminal). Examiner, notes, that the controller, user terminal(s),  non-transitory storage medium, and computer, respectively, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more because the claim merely invokes computers or other machinery merely as a tool to perform an existing process, MPEP 2106.05(f). Here, the above additional elements merely receive, and transmit package and delivery route information, which, is no more than “applying,” the judicial exception. Also, see Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946; and Intellectual Ventures I LLC v. Capital One Bank, the court held that a process of requiring the use of software to tailor information and provide it to the user on a generic computer is merely additional elements that amount to no more than “applying, the judicial exception. Examiner, further, notes that controller, i.e., “acquire, setting, displaying,” is insignificant extra-Electric Power Group, LLC, the court found that selecting information, based on the types of information and availability of information in a power grid environment, for collection, analysis, and display was merely selecting a particular data source or type of data to be manipulated, which, is a form of insignificant extra-solution activity (See, MPEP 2106.05(g)). Here, the controller will acquire delivery information for a set of packages and the controller will then determine a delivery price based on the amount of packages and the display the delivery cost to a user, which, at best is merely selecting a particular data source or type of data to be manipulated thus the limitations is merely a form of insignificant extra-solution activity.  Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component, which, is not a practical application of the abstract idea and instructions to apply the exception using a generic computer component. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment and insignificant extra-solution activity. Examiner, further, notes that the additional element (i.e., controller) was considered insignificant extra-solution activity, see above analysis. Here, the “controller,” is well-understood, routine, and conventional. Similar to, Flook, the court found performing repetitive calculations merely Versata Dev. Group, Inc., the court found storing and retrieving information in memory was merely well-understood, routine, and conventional computer functions. In this case, the controller is able to store information into memory and then execute those instructions thus at best is merely storing and then retrieving instructions to determine the delivery cost for packages, see applicant’s specification 0026. Thus even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible

	Claim(s) 3-4: The various metrics of Claim(s) 3-4 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Claim 1 these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	Claim 7: The additional limitation(s) of describing “searching,” is further directed to a method of organizing human activity, as described above for Claim 1. The limitations that amount to “apply it,” is the controller. Examiner, notes that the controller is generically claimed that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no

elements is merely receiving and transmitting information which is no more than
“applying,” the judicial exception. The recitation(s) of “searching for a plurality of second users who are yet to request delivery of the second packages, including the second user, within the predetermined area, based on current location information for the plurality of second users,” falls within certain methods of organizing human
activity. For the reasons described above with respect to Claim 7, the judicial
exception is not meaningfully integrated into a practical application, or significantly more
than the abstract idea.

	Claim 8: The additional limitation(s) of describing “providing” is further directed to a method of organizing human activity, as described above for Claim 1. The limitations that amount to “apply it,” is the controller. Examiner, notes that the controller is generically claimed that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, se MPEP 2106.05(f)). Here, the additional elements is merely transmitting information which is no more than “applying,” the judicial exception. The recitation(s) of “wherein the vehicle is an autonomous vehicle,” and “providing the generated path to the autonomous vehicle,” falls within certain methods of organizing human activity.  Examiner, further, notes that the “autonomous vehicle,” receiving location information, indicates a “field-of- use,” within the technological environment of receiving delivery instructions/directions. As currently claimed, there is Claim 8, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	The dependent claim(s) 3-4 and 7-8 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than either mere instructions to apply the exception using generic computer component(s), which, doesn’t provide an inventive concept. Therefore, Claim(s) 1 and 3-8 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over High et al. (US 2017/0169385) in view of Loppatto et al. (US 2015/0363843) and further in view of Boss et al. (US 2019/0164125) and further in view of Brannigan et al. (US 2018/0342007).
	Regarding Claim 1, High et al., an information processing apparatus comprising a controller, wherein
The controller acquires a number of first packages scheduled to be delivered by a vehicle that delivers packages to a predetermined area, at least one of the first packages to be delivered to a first user who already requested the at least one of the first packages. (Paragraph(s) 0021-0024)(High et al. teaches a control circuit (i.e., controller) that is able to receive information from a remote customer specifying a delivery request 
The controller sets a cost of delivering second packages by the vehicle on the 
The controller provides information on the cost to a user terminal of a 



	With respect to the above limitations: while High et al. teaches a control circuit that is able to receive a delivery request from a remote customer that includes a selection of items for delivery. The control circuit will then set a cost for the delivery of 
	But, Loppatto et al. in the analogous art of determining delivery cost, teaches sets the cost of delivering second packages by the vehicle on the basis of the number of first packages. (Paragraph(s) 0119 and 0144-0145)(Loppatto et al. teaches a system that allows a user to place a delivery order via a retailer website. The system will make a determination, via a user profile, historical information/data that will indicate that certain items were delivered to a certain address at certain times in the past. Loppatto et al., further, teaches that the system will then determine an expected or forecasted item volume (i.e., second package(s)) that will possibly be ordered later. Loppatto et al., further, teaches that a delivery cost can be determined for an item that is to be transported by a carrier, which, the system will indicate for how much an item may be delivered for to a certain address (i.e., estimated cost being the cost of delivering the 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the delivery system for determining a delivery cost for the number of first items that will be displayed to a user of High et al., by incorporating the teachings of determining a delivery cost for a future item to be delivered based on the historical purchase of an item by a user and then displaying the future delivery cost to a user for an item of Loppatto et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to enhance customer experiences and loyalty by providing associated costs to future delivery items for the user’s selection, which, in turn will improve the delivery experience for the user. (Loppatto et al.: Paragraph 0002)
	With respect to the above limitations: while Loppatto et al. teaches a system that is able to determine an expected or forecasted volume and cost of a set of second packages based on the amount of previously ordered items in the past. However, High et al. and Loppatto et al., do not explicitly teach providing a cost to a second user who is in the predetermined area but has not yet requested a package. High et al. and Loppatto et al., also, doesn’t explicitly teach that the delivery routes will be determined for a first and second user, which, the second users’ route will be modified based on the second user requesting the package and the delivery paths will be provided to a driver. 
	But, Boss et al. in the analogous art of delivering items to users, teaches 
provides information on the cost to a user terminal of a second user who is present within the predetermined area and yet to request delivery of the second packages. (Paragraph(s) 0056-0058 and 0104)(Boss et al. teaches identifying a second item associated with a second user (i.e., second user). Boss et al., further, teaches identifying if the second user has purchased the item. The system can determine that the user has merely virtually viewed the second item the predetermined amount of times, added the second item to a wish list, and/or added a distinct item to a wish list (i.e., yet to request delivery of the second package), see paragraph(s) 0034-0036 and 0056. Boss et al., also, teaches that the system will determine the location of the second user, which, the system will compare the second users’ location to the first users’ location to determine if the second user and the first user are located in the same location (i.e., second user present within the predetermined area), see paragraph(s) 0039-0040 and 0055. After determining that the second user has not purchased the second item then the system will prompt the second user to purchase the item, which, will provide the user with a distinct notification of  a shipping cost to pay for the item(s), see paragraph(s) 0057-0058 and 0104)
the controller generates a path of travel for the vehicle so that the path passes by a location of the first user. (Paragraph(s) 0029-0030)(Boss et al. teaches after the first user purchases the first item a delivery itinerary can be generated. The delivery itinerary will be displayed 
when the second user requests delivery of the second packages, the controller modifies the path of the vehicle so that the path also passes by a location of the second user. (Paragraph(s) 0042-0043, 0057-0058, and 0060)(Boss et al. teaches after determining that the second user has not yet purchased the second item, then the system will send a prompt to the second user to purchase the second item, see paragraph(s) 0041-0042. Once the second user is prompted to purchase the second item and the second user has purchased the second item after being prompted then the delivery itinerary generated for the future date will be updated/changed, see paragraph(s) 0042, 0057-0058, and 0060. The updated itinerary will include the locations in which the items are to be delivered such that the travel route to the first user location and the second users location is displayed, see paragraph(s) 0042-0043. Examiner, further, respectfully notes that, the limitation “so that,” (emphasis added) is intended use language, therefore, as long as the prior art teaches the limitation “when the second user requests delivery of 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the delivery system for determining a delivery cost for the number of first items that will be displayed to a user of High et al. and determining a delivery cost for a future item to be delivered based on the historical purchase of an item by a user and then displaying the future delivery cost to a user for an item of Loppatto et al., by incorporating the teachings of determining a first user that has requested and purchased a product and a second user that has not yet requested an item but is within the same location of the first user, which, the system will then generate routes from the first user to the second user of Boss et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the delivery of the respective items for users by preventing delivery entities from losing multiple purchases and deliveries every day from missing out on unpurchased orders.  (Boss et al.: Paragraph(s) 0003 and 0031)
	With respect to the above limitations: while Boss et al. teaches a system that is able to determine a first user that has requested and purchased a package, which, the system will generate a traveling route to the user. Boss et al., also, teaches that the system can determine a second user that has not requested a package, which, the system will then provide a cost for the items prior to the second user making a request and then updating the travel route to include the second user. However, High et al., 
	But, Brannigan et al. in the analogous art of delivering items to a consumer, teaches, teaches the control provides the generated path to a user terminal of a driver of the vehicle or to the vehicle.  (Paragraph(s) 0074 and 0077)(Brannigan et al. teaches that delivery route will be transmitted to the deliverer device for display, which, allows the deliverer to follow the route to deliver the order to the consumer. Brannigan et al., also, teaches that the deliverer route can be provided to the automatically piloted delivery vehicle, see paragraph 0077)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the delivery system for determining a delivery cost for the number of first items that will be displayed to a user, which, can be delivered by unmanned vehicles of High et al., determining a delivery cost for a future item to be delivered based on the historical purchase of an item by a user and then displaying the future delivery cost to a user for an item of Loppatto et al., and determining a first user that has requested and purchased a product and a second user that has not yet requested an item but is within the same location of the first user, which, the system will then generate routes from the first user to the second user that can be delivered by trucks or drones of Boss et al., by incorporating the teachings of an autonomous vehicle and deliverer that are provided delivery route instructions of Brannigan et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to provide the fastest and most efficient route for delivering goods and services to 

	Regarding Claim 3, High et al./Loppatto et al./Boss et al./ Brannigan et al., teaches all the limitations as applied to Claim 1 and wherein the controller sets the cost so that the larger the number of first packages, the lower the cost. (High et al. teaches the system will determine a delivery cost as a function of a base delivery charge for the item(s) selected by the remote customer, see paragraph 0027. High et al., further, teaches that the system will then use control circuit (i.e., controller) to calculate the delivery cost along with the reduce cost based on various delivery parameters, see paragraph 0011. High et al., also, teaches that the customer can order four or more of the items and the delivery cost will be less than the delivery price for delivering only one such item (i.e., the larger the number of first packages, the lower the cost), see paragraph(s) 0028 and 0040-0041. Examiner,  further, respectfully notes that, the limitation “so that,” (emphasis added) is intended use language, therefore, as long as the prior art teaches the limitation “wherein the controller sets the cost,” will meet the claim limitation. Examiner, further, notes that the limitations of “so that the larger the number of first packages the lower the cost,” is taught by the above reference since if the customer purchases more than one item then the system will lower the delivery cost for the item, see above rejection for the detailed analysis) 

	Regarding Claim 4, High et al./Loppatto et al./Boss et al./ Brannigan et al., teaches all the limitations as applied to Claim 1 and wherein
the controller calculates an estimated cost on the basis of the number of first packages 
the controller provides information on the calculated estimated 
	With respect to the above limitations: while High et al. teaches calculating a modified delivery cost based on the number of items in a deliver request and then providing the modified delivery request to the user. However, High et al., doesn’t explicitly teach determining a delivery cost based on packages acquired in the past and second packages to be delivered in the future. 
	But, Loppatto et al. in the analogous art of determining delivery cost, teaches first packages acquired in the past, the estimated cost being the cost of delivering the second package by the vehicle in the future. (Paragraph(s) 0119 and 0144-0145)(Loppatto et al. teaches a system that allows a user to place a delivery order via a retailer website. The system will make a determination, via a user profile, historical information/data that will indicate that certain items (i.e., first packages acquired in the 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the delivery system for determining a delivery cost for the number of first items that will be displayed to a user of High et al., by incorporating the teachings of determining a delivery cost for a future item to be delivered based on the historical purchase of an item by a user and then displaying the future delivery cost to a user for an item of Loppatto et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would 
	With respect to the above limitations: while Loppatto et al. teaches a system that is able to determine an expected or forecasted volume and cost of a set of second packages based on the amount of previously ordered items in the past and provide that cost to a user. However, High et al. and Loppatto et al., do not explicitly teach providing a cost to a second user. 
	But, Boss et al. in the analogous art of delivering items to users, teaches provides the calculated estimated cost to the second user. (Paragraph(s) 0056-0058 and 0104)(Boss et al. teaches identifying a second item associated with a second user (i.e., second user). Boss et al., further, teaches identifying if the second user has purchased the item. The system can determine that the user has merely virtually viewed the second item the predetermined amount of times, added the second item to a wish list, and/or added a distinct item to a wish list (i.e., yet to request delivery of the second package), see paragraph(s) 0034-0036 and 0056. Boss et al., also, teaches that the system will determine the location of the second user, which, the system will compare the second users’ location to the first users’ location to determine if the second user and the first user are located in the same location (i.e., second user present within the predetermined area), see paragraph(s) 0039-0040 and 0055. After determining that the second user has not purchased the second item then the system will prompt the second user to purchase the item, which, the system will provide the second user with a distinct 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the delivery system for determining a delivery cost for the number of first items that will be displayed to a user of High et al. and determining a delivery cost for a future item to be delivered based on the historical purchase of an item by a user and then displaying the future delivery cost to a user for an item of Loppatto et al., by incorporating the teachings of providing a cost to a second user Boss et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the delivery of the respective items for users by preventing delivery entities from losing multiple purchases and deliveries every day from missing out on unpurchased orders.  (Boss et al.: Paragraph(s) 0003 and 0031)

	Regarding Claim 5, High et al./Loppatto et al./Boss et al./ Brannigan et al., teaches an information processing method comprising: 
Acquiring a number of first packages scheduled to be delivered by a vehicle that delivers packages to a predetermined area, at least one of the first packages to be delivered to a first user who already requested the at least one of the first packages. (See, relevant rejection of Claim 1(a))
Setting a cost of delivering second packages by the vehicle on the basis of the number of first packages, the second packages being different from the first packages. (See, relevant rejection of Claim 1(b)
Providing information on the cost to a user terminal of a second user who is present within the predetermined area and yet to request delivery of the second packages. (See, relevant rejection of Claim 1(c))
generating a path of travel for the vehicle so that the path passes by a location of the first user. (See, relevant rejection of Claim 1(d))
when the second user requests delivery of the second packages, modifying the path of travel of the vehicle so that the path also passes by a location of the second user. (See, relevant rejection of Claim 1(e))
providing the generated path to a user terminal of a driver of the vehicle or to the vehicle.  (See, relevant rejection of Claim 1(f))

	Regarding Claim 6, High et al./Loppatto et al./Boss et al./ Brannigan et al., teaches a non-transitory computer-readable storage medium that stores with an information processing program, the information processing program causing a computer to execute steps comprising: (Paragraph 0018)(High et al. teaches a non-transitorily memory that stores computer instructions that cause the control circuit to execute the process)
Acquiring a number of first packages scheduled to be delivered by a vehicle that delivers packages to a predetermined area, at least one of the first packages to be delivered to a first user who already requested the at least one of the first packages. (See, relevant rejection of Claim 1(a)
Setting a cost of delivering second packages by the vehicle on the basis of the number of first packages, the second packages being different from the first packages. (See, relevant rejection of Claim 1(b))
Providing information on the cost to a user terminal of a second user who is present within the predetermined area and yet to request delivery of packages. (See, relevant rejection of Claim 1(c)) 
generating a path of travel for the vehicle so that the path passes by a location of the first user. (See, relevant rejection of Claim 1(d))
when the second user requests delivery of the second packages, modifying the path of travel for the vehicle so that the path also passes by a location of the second user. (See, relevant rejection of Claim 1(e))
providing the generated path to a user terminal of a driver of the vehicle or to the vehicle. (See, relevant rejection of Claim 1(f))

	Regarding Claim 8, High et al./Loppatto et al./Boss et al./ Brannigan et al., teaches all the limitations as applied to Claim 1.
	However, High et al./Loppatto et al./Boss et al., do not explicitly teach wherein the vehicle is an autonomous vehicle and the controller provides the generated path to the autonomous vehicle. 
	But, Brannigan et al. in the analogous art of delivering items to a consumer, teaches, teaches wherein the vehicle is an autonomous vehicle and the controller provides the generated path to the autonomous vehicle.  (Paragraph(s) 0077 and 0084)(Brannigan et al., also, teaches that the deliverer route can be provided to the 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the delivery system for determining a delivery cost for the number of first items that will be displayed to a user, which, can be delivered by unmanned vehicles of High et al., determining a delivery cost for a future item to be delivered based on the historical purchase of an item by a user and then displaying the future delivery cost to a user for an item of Loppatto et al., and determining a first user that has requested and purchased a product and a second user that has not yet requested an item but is within the same location of the first user, which, the system will then generate routes from the first user to the second user that can be delivered by trucks or drones of Boss et al., by incorporating the teachings of an autonomous vehicle that is provided delivery route information, which, allows the autonomous vehicle to implement the delivery of Brannigan et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to provide the fastest and most efficient route for delivering goods and services to consumers by taking into account the number of goods for delivery and the number of consumers having deliveries being made to them. (Brannigan et al.: Paragraph 0094)

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over High et al. (US 2017/0169385) in view of Loppatto et al. (US 2015/0363843) and Boss et al. Claim 1, and further in view of Ehsani et al. (US 2019/0132702).
Regarding Claim 7, High et al./Loppatto et al./Boss et al./Brannigan et al., teaches all the limitations as applied to Claim 1.
However, High et al./Loppatto et al., do not explicitly teach wherein the controller is further configured to search for a plurality of second users who are yet to request delivery of the second packages, including the second user, within the predetermined area, based on current location information for the plurality of second users.
	But, Boss et al. in the analogous art of delivering items to users, teaches wherein the controller is further configured to search for a second user who yet to request delivery of the second packages, including the second user, within the predetermined area, based on current location information. (Paragraph(s) 0056-0058 and 0104)(Boss et al. teaches identifying a second item associated with a second user (i.e., second user). Boss et al., further, teaches identifying if the second user has purchased the item. The system can determine that the user has merely virtually viewed the second item the predetermined amount of times, added the second item to a wish list, and/or added a distinct item to a wish list (i.e., yet to request delivery of the second package), see paragraph(s) 0034-0036 and 0056. Boss et al., also, teaches that the system will determine the location of the second user, which, the system will compare the second users’ location to the first users’ location to determine if the second user and the first user are located in the same location (i.e., current location of the second user within a predetermined area), see paragraph(s) 0039-0040 and 0055)

	With respect to the above limitations: while Boss et al. teaches identifying a second user who has not yet requested a package and is within a predetermined area based on the second user current location. However, High et al., Loppatto et al., Boss et al., and Brannigan et al., do not explicitly teach searching for a plurality of second users who are yet to  request a delivery and based on the current location information of the plurality of second users. 
	But, Ehsani et al. in the analogous art of deliveries, teaches wherein the controller is further configured to search for a plurality of second users who are yet to request delivery of the second packages, based on current location information for the plurality of second users. (Paragraph(s) 0023, 0054, and 0074)(Ehsani et al. teaches a system that can determine the number of active requesters who have yet to make an order request (i.e., plurality of second users) along with the requesters real-time information. Ehsani et al., further, teaches that the requester information can be communicated before an order request is made on the requester device, which, can include the requesters current location, see paragraph 0023) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the delivery system for determining a delivery cost for the number of first items that will be displayed to a user of High et al., determining a delivery cost for a future item to be delivered based on the historical purchase of an item by a user and then displaying the future delivery cost to a user for an item of Loppatto et al., determining a first user that has requested and purchased a product and a second user that has not yet requested an item but is within the same location of the first user, which, the system will then generate routes from the first user to the second user of Boss et al., and  receiving orders from a customers, which, the orders will be delivered by an autonomous vehicle of Brannigan et al., by incorporating the teachings of determining the number of active requesters who have yet to make a request for an order, which, the system is able to obtain the requesters current locations of Ehsani et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve delivery by allowing the system to fulfill a greater number of order request. (Ehsani et al.: Paragraph 0062)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yu (US 2015/0006005). Yu teaches unmanned ground vehicles that are able to deliver packages to a recipients’ location after receiving a delivery request. Yu, further, teaches that the unmanned vehicle contains a navigation system, which, will control the vehicle to the recipients’ location based on delivery coordinates.  After the vehicle delivers the package to the first recipient the vehicle can then travel to another recipient location.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628